


109 HR 5565 IH: Oglala Sioux Tribe Angostura

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5565
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Ms. Herseth
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To enhance and provide to the Oglala Sioux Tribe and
		  Angostura Irrigation Project certain benefits of the Pick-Sloan Missouri River
		  basin program.
	
	
		1.Short titleThis Act may be cited as the
			 Oglala Sioux Tribe Angostura
			 Irrigation Project Modernization and Development
			 Act.
		2.FindingsCongress finds as follows:
			(1)Congress approved
			 the Pick-Sloan Missouri River Basin Program by passing the Act of December 22,
			 1944 (commonly known as the Flood Control Act of 1944) (33
			 U.S.C. 701–1 et seq.)—
				(A)to promote the
			 economic development of the United States;
				(B)to provide for
			 irrigation in regions north of Sioux City, Iowa;
				(C)to protect urban
			 and rural areas from devastating floods of the Missouri River; and
				(D)for other
			 purposes.
				(2)The Angostura
			 Unit—
				(A)is a component of
			 the Pick-Sloan program; and
				(B)provides
			 for—
					(i)irrigation of
			 approximately 12,218 acres of productive farm land in South Dakota; and
					(ii)substantial
			 recreation and fish and wildlife benefits.
					(3)The Commissioner
			 of Reclamation has determined that—
				(A)the national
			 economic development benefits from irrigation at the Angostura Unit total
			 approximately $3,410,000 annually; and
				(B)the national
			 economic development benefits of recreation at Angostura Reservoir total
			 approximately $7,100,000 annually.
				(4)The Angostura Unit
			 impounds the Cheyenne River 20 miles upstream of the Pine Ridge Indian
			 Reservation in South Dakota.
			(5)The Reservation experiences extremely high
			 rates of unemployment and poverty.
			(6)There is a need for economic development on
			 the Reservation.
			(7)The national
			 economic development benefits of the Angostura Unit do not extend to the
			 Reservation.
			(8)The Angostura Unit
			 may be associated with negative effects on water quality and riparian
			 vegetation in the Cheyenne River on the Reservation.
			(9)Modernization of
			 the irrigation facilities at the Angostura Unit would—
				(A)enhance the
			 national economic development benefits of the Angostura Unit; and
				(B)result in improved
			 water efficiency and environmental restoration benefits on the
			 Reservation.
				(10)The establishment
			 of a trust fund for the Oglala Sioux tribe would—
				(A)produce economic
			 development benefits for the Reservation comparable to the benefits produced at
			 the Angostura Unit; and
				(B)provide resources
			 that are necessary for restoration of the Cheyenne River corridor on the
			 Reservation.
				3.DefinitionsIn this Act:
			(1)Angostura
			 unitThe term Angostura Unit means the irrigation
			 unit of the Angostura irrigation project developed under the Act of August 11,
			 1939 (16 U.S.C. 590y et seq.).
			(2)FundThe
			 term Fund means the Oglala Sioux Tribal Development Trust Fund
			 established by section 201(a).
			(3)Pick-sloan
			 programThe term Pick-Sloan program means the
			 Pick-Sloan Missouri River basin program approved under the Act of December 22,
			 1944 (commonly known as the Flood Control Act of 1944; 33 U.S.C.
			 701–1 et seq.).
			(4)PlanThe
			 term plan means the development plan developed by the Tribe under
			 section 201(f).
			(5)ReservationThe
			 term Reservation means the Pine Ridge Indian Reservation.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)TribeThe
			 term Tribe means the Oglala Sioux Tribe of the Pine Ridge Indian
			 Reservation.
			(8)Tribal
			 councilThe term Tribal Council means the governing
			 body of the Tribe.
			4.Modernization
			(a)Modernization of
			 facilities at angostura unit
				(1)In
			 generalThe Secretary shall carry out the modernization and
			 improvement of the facilities at the Angostura Unit as described in the
			 Improved Efficiencies Alternative included in the report titled Final
			 Environmental Impact Statement, Angostura Unit Contract Negotiation and Water
			 Management (August 2002).
				(2)NonreimbursabilityThe
			 cost of the modernization and improvement of the facilities at the Angostura
			 Unit shall be carried out on a nonreimbursable basis.
				(b)Delivery of water
			 to pine ridge Indian reservationThe Secretary shall provide for
			 the delivery of the water saved through the modernization and improvement of
			 the facilities of the Angostura Unit as an instream flow of the Cheyenne River
			 to be used for fish and wildlife purposes and environmental restoration on the
			 Reservation.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out subsection (a) $4,660,000, to remain available until expended.
			5.Development
			(a)Oglala Sioux
			 tribal development trust fund
				(1)Oglala Sioux
			 tribal development trust fundThere is established in the
			 Treasury of the United States a fund to be known as the Oglala Sioux
			 Tribal Development Trust Fund, consisting of any amounts deposited in
			 the Fund under this Act.
				(2)FundingNot
			 later than the first day of the 11th fiscal year that begins after the date of
			 enactment of this Act, the Secretary of the Treasury shall, from the General
			 Fund of the Treasury, deposit in the Fund $92,500,000.
				(3)Investment of
			 trust fund
					(A)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
					(B)Eligible
			 obligationsNotwithstanding any other provision of law, the
			 Secretary of the Treasury shall invest the amounts deposited under paragraph
			 (2) and the interest earned on those amounts only in interest-bearing
			 obligations of the United States issued directly to the Fund.
					(C)InterestThe
			 Secretary of the Treasury shall deposit interest resulting from such
			 investments into the Fund.
					(4)Payment of
			 interest to tribe
					(A)Withdrawal of
			 interestOn October 1st of each year, the Secretary of the
			 Treasury shall transfer the aggregate amount of interest deposited into the
			 Fund for the fiscal year to the Secretary for use in accordance with
			 subparagraph (C).
					(B)AvailabilityEach
			 amount transferred under subparagraph (A) shall be available without fiscal
			 year limitation.
					(C)Payments to
			 tribe
						(i)In
			 generalThe Secretary of the Interior shall use the amounts
			 transferred under subparagraph (A) only for the purpose of making payments to
			 the Tribe, as such payments are requested by the Tribe pursuant to tribal
			 resolution.
						(ii)LimitationPayments
			 may be made by the Secretary of the Interior under clause (i) only after the
			 Tribe has adopted a plan under paragraph (6).
						(iii)Use of payments
			 by tribeThe Tribe shall use the payments made under this
			 subparagraph only for carrying out projects and programs under the plan
			 prepared under paragraph (6).
						(5)Limitation on
			 transfers and withdrawalsExcept as provided in paragraphs (3)
			 and (4)(A), the Secretary of the Treasury shall not transfer or withdraw any
			 amount deposited under paragraph (2).
				(6)Development
			 plan
					(A)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the governing body of the Tribe shall prepare a plan for the use of
			 the payments to the Tribe under paragraph (4).
					(B)ContentsThe
			 plan shall provide for the manner in which the Tribe shall expend payments to
			 the Tribe under paragraph (4) to promote—
						(i)economic
			 development;
						(ii)infrastructure
			 development;
						(iii)the educational,
			 health, recreational, and social welfare objectives of the Tribe and members of
			 the Tribe; or
						(iv)any
			 combination of the activities described in subparagraphs (A) through
			 (C).
						(C)Plan review and
			 revision
						(i)In
			 generalThe Tribal Council shall make available for review and
			 comment by the members of the Tribe a copy of the plan before the plan becomes
			 final, in accordance with procedures established by the Tribal Council.
						(ii)Updating of
			 plan
							(I)In
			 generalThe Tribal Council may, on an annual basis, revise the
			 plan.
							(II)Review and
			 commentIn revising the plan, the Tribal Council shall provide
			 the members of the Tribe opportunity to review and comment on any proposed
			 revision to the plan.
							(iii)ConsultationIn
			 preparing the plan and any revisions to the plan, the Tribal Council shall
			 consult with the Secretary and the Secretary of Health and Human
			 Services.
						(D)Audit
						(i)In
			 generalThe activities of the Tribe in carrying out the plan
			 shall be audited as part of the annual single-agency audit that the Tribe is
			 required to prepare pursuant to the Office of Management and Budget circular
			 numbered A–133.
						(ii)Determination
			 by auditorsThe auditors that
			 conduct the audit conducted pursuant to this subparagraph shall—
							(I)determine whether funds received by the
			 Tribe under this section for the period covered by the audit conducted pursuant
			 to this subparagraph were expended to carry out the plan in a manner consistent
			 with this section; and
							(II)include in the
			 written findings of the audit the determination made under clause (i).
							(iii)Inclusion of
			 findings with publication of proceedings of tribal councilA copy
			 of the written findings of the audit conducted pursuant to this subparagraph
			 shall be inserted in the published minutes of the Tribal Council proceedings
			 for the session at which the audit is presented to the Tribal Council.
						(7)Prohibition of
			 per capita paymentsNo portion of any payment made under this Act
			 may be distributed to any member of the Tribe on a per capita basis.
				(b)Eligibility of
			 tribe for certain programs and servicesNo payment made to the
			 Tribe under this Act shall result in the reduction or denial of any service or
			 program with respect to which, under Federal law—
				(1)the Tribe is
			 otherwise entitled because of the status of the Tribe as a federally recognized
			 Indian tribe; or
				(2)any individual who
			 is a member of the Tribe is entitled because of the status of the individual as
			 a member of the Tribe.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to pay the administrative expenses of the Fund.
			(d)Disclaimer of
			 effectsNothing in this Act affects—
				(1)the rights or
			 claims of the Tribe under the Treaty of Fort Laramie of September 15, 1851 (11
			 Stat. 749);
				(2)the rights or
			 claims of the Tribe under the Treaty of Fort Laramie of April 29, 1868 (15
			 Stat. 635); or
				(3)the reserved water
			 rights of the Tribe under the principles of Winters v. United States (207 U.S.
			 564 (1908)).
				
